PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/766,448
Filing Date: 6 Aug 2015
Appellant(s): Manigoff et al.



__________________
Anthony M. Del Zoppo, III (51,606)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/1/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/2/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Rejection of Claims 1-4, 6-8, 12, 14-17, 19, 20, 22-24, 27, and 32 under pre-AIA  35 U.S.C. 103(a)
Appellant argues that the combination of Wood in view of Martin and Mahesh does not establish a prima facie case of obviousness. Appellant states that claim 1 is “directed to an ultrasound imaging system that includes an ultrasound scanner and a client device. The client device receives a signal unique to a user input. The client device transmits that signal to the ultrasound scanner. The ultrasound scanner interprets the signal by mapping it to a command via a predetermined mapping. The ultrasound scanner then performs the command. The command includes returning ultrasound data. The ultrasound scanner transmits the ultrasound data to the client device”. The Appellant argues that “the Office asserts paragraph [0048] of Mahesh teaches the subject limitation”. The Examiner notes the Appellant has not specifically stated which claim limitation is not taught by the combination of references.
An invention that would have been obvious to a person of ordinary skill at the time of the invention is not patentable. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a).  As reiterated by the Supreme Court in KSR, the framework for the objective analysis for determining obviousness under 35 U.S.C. 103  is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Obviousness is a 
(A) Determining the scope and content of the prior art; 
(B) Ascertaining the differences between the claimed invention and the prior art; and 
(C) Resolving the level of ordinary skill in the pertinent art.
In the Final Rejection mailed 10/2/2020, Claim 1 was rejected under a combination of Wood, Martin and Mahesh. Wood, the primary reference, was relied on to teach “an ultrasound imaging system comprising: an ultrasound scanner (Abstract) … a console including a transducer array interface, wherein the transducer array and the console communicate with each other through the communications interface and the transducer array interface; and a client device with a display wherein the client is … configured to transmit the signal over a path to the console of the ultrasound scanner; wherein the console of the ultrasound scanner is configured to perform the command which includes returning ultrasound data from the ultrasound scanner to the client device and configured to transmit ultrasound data to the client device”. The system of Wood allows for a remote user at a client device (Fig. 1, 100+108) to remotely operate and ultrasound scanner (Fig. 1, 12) using signals (Fig. 1, 44) transmitted over the internet (Fig. 1, signal path 40) (Col 2, lines 6-11) (Col 3, lines 18-29). The client device of Wood is able to perform diagnostics of the ultrasound probe using inputs at the client device (Col 10, lines 41-67). In this case, the client device is capable of remotely selecting a “dodiag” program on the client device, and the selection of execute the diagnostic program at the ultrasound console (Col 10, lines 51-58). The system also allows for full system control remotely, where selections a “syscontrol” program on the client device allows for remote ultrasound control of the ultrasound probe (Col 11, lines 25-49). Clicking on the “syscontrol” program causes the “CGI” program to execute the command at the ultrasound device (Col 11, lines 35-39). The “CGI” programs of Wood are commands for the ultrasound probe stored on the ultrasound device (Col 8, lines 40-58).
The Wood reference did not teach how the signals transmitted to the ultrasound system were interpreted by the ultrasound system (wherein the console of the ultrasound scanner is configured to interpret the signal by mapping the signal to a command via a predetermined mapping). Mahesh was relied on to teach interpreting a signal by mapping the signal via a predetermined mapping (Fig. 3, 340) In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner respectfully submits that, when viewed with the teachings of Wood, one of ordinary skill would recognize that the predetermined mapping of Mahesh would occur in the ultrasound console of Wood, at least because the console of Wood is where all the ultrasound commands are stored.
The Appellant further alleges that the interpretation of the Mahesh reference regarding where the translation occurs is not reasonable. While the Examiner submits that the Appellant’s arguments are not relevant to the patentability of the case, for at least the reasons detailed above, the Examiner also disagrees with the Appellant’s characterization of the reference. The Appellant argues that Mahesh [0048] does not teach translating the gesture at a remote interface. The Appellant argues that, because paragraph [0048] begins with the sentence “Then, at step 340, a command and/or data corresponding to the gesture is transmitted from the interface to the remote system”, the interpretation of subsequent sentences as suggesting the translation of the command occurs at the remote system is unreasonable. The Appellant further asserts that, if the system of Mahesh did not translate the gesture for execution at the interface, the system of Mahesh would not have any such command to execute at the remote system. The Examiner submits the Appellant is taking an improperly narrow view of the reference. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
[0048] recites: 
Then, at step 340, a command and/or data corresponding to the gesture is transmitted from the interface to the remote system. If the gesture were related to functionality at the interface, then the gesture is simply translated into a command and/or data at the interface. In certain embodiments, a table or other data structure stores a correlation between a gesture and one or more commands, actions, and/or data which are to be input and/or implemented as a result of the gesture. When a gesture is recognized by the interface, the gesture is translated to the corresponding command and/or data for execution by a processor and/or application at the interface and/or remote system.

Mahesh recites “a command and/or data corresponding to the gesture” is transmitted to the remote system. Data corresponding to the gesture is not a command. “When a gesture is recognized by the interface, [the gesture is translated to the corresponding command and/or data for execution] [by a processor and/or application at the interface and/or remote system]”. The Examiner submits that one of ordinary skill in the art would recognize that the disclosure of Mahesh is broad, and encompasses translating the gesture by a processor at the remote system. This interpretation is consistent with other sections of the disclosure. The Abstract (and [0019]) of Mahesh recites “The system also includes a processor configured to identify the gesture and translate the gesture to a corresponding healthcare application function”. Mahesh explicitly discloses that the processor does the translation of the gesture, consistent with the Examiner’s interpretation of [0048]. Furthermore, the only disclosure of a processor/processing unit in Mahesh discusses the processor being located at the remote system ([0033], [0048], [0057]-[0058]). Mahesh also explicitly discloses that the wireless system transmits a signal pertaining to a gesture to the remote health system for translation [0058] (Remote system 640 in [0058] is the same type information system as 130 in [0033]). The interpretation of Mahesh [0048] is not unreasonable, as purported by the Applicant, but is instead both in line with the breadth of the disclosure 
Independent claims 15 and 22 are argued over similar grounds. The Examiner submits that the rejections of claims 15 and 22 should be sustained for substantially the same reasons as argued above.
Claims 2-4, 6-8, 12, 14, 16, 17, 19, 20, 23, 24, 27, and 32 depend off of the independent claims discussed above, and the rejections of claims 2-4, 6-8, 12, 14, 16, 17, 19, 20, 23, 24, 27, and 32 should be sustained for substantially the same reasons.

The Rejection of Claims 5 and 9-11 under pre-AIA  35 U.S.C 103(a)
Claims 5 and 9-11 are dependent on the independent claims above, and the rejections of claims 5, and 9-11 should be sustained for substantially the same reasons.

The Rejection of Claim 13 under pre-AIA  35 U.S.C 103(a)
Claim 13 depends on independent claim 1 above, and the rejection of claim 13 should be sustained for substantially the same reasons.

The Rejection of Claims 25 and 26 under pre-AIA  35 USC 103(a)
Claims 25 and 26 depend on claim 22 above, and the rejection of claims 25 and 26 should be sustained for substantially the same reasons as detailed above.

The Rejection of Claims 28, 30, and 31 under pre-AIA  35 U.S.C. 103(a)
Claims 28, 30, and 31 depend on claims 1 or 15, and the rejection of claims 28, 30, and 31 should be sustained for substantially the same reasons as detailed above.






Respectfully submitted,
/SEAN D MATTSON/Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/ALEJANDRO RIVERO/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.